Bloodworth, J.
1. The excerpt from the charge of the court of which complaint' is made in special ground 1 of the motion for a new trial states a correct proposition of law. “A correct statement of law embraced in a charge to the jury is not erroneous because the court failed in the same connection to give to the jury other appropriate instructions.” Conley v. State, 21 Ga. App. 134 (94 S. E. 261), and eit. If additional instructions were desired, a proper request therefor should have been presented to the judge as provided by section 1087 of the Penal Code and section 6084 of the Civil Code (1910).
2. Special ground 2 of the motion for a new trial attacks the entire charge of the court. Such an assignment of error is too vague and general to raise any question for decision in this court. Bond v. Sullivan, 133 Ga. 160 (6) (65 S. E. 376, 134 Am. St. R. 199); Atlantic Coast Line Railroad Co. v. Jones, 132 Ga. 201 (12) (63 S. E. 834); Newman v. Day, 108 Ga. 813 (2) (34 S. E. 167); Atlantic Coast Line Railroad Co. v. Nellwoood Lumber Co., 21 Ga. App. 209 (2) (94 S. E. 86).
3. The 3d special ground of the motion is but an enlargement of the general grounds. The evidence authorized the verdict, and the judgment is Affirmed.

Broyles, C. J., and Luke, J., concur.